Filed pursuant to Rule 433 Dated August 1, 2012 Relating to Pricing Supplement No. 284 dated August 1, 2012 to Registration Statement No. 333-178081 Global Medium-Term Notes, Series H NZD Fixed Rate Senior Registered Notes Due 2017 Issuer: Morgan Stanley Principal Amount: NZD 750,000,000 Maturity Date: August 8, 2017 Trade Date: August 1, 2012 Original Issue Date (Settlement): August 8, 2012 (T+5) Interest Accrual Date: August 8, 2012 Issue Price (Price to Public): 100.00% Agents’ Commission: 0.35% All-in Price: 99.65% Net Proceeds to Issuer: NZD 747,375,000 Interest Rate: 7.60% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each February 8 and August 8, commencing February 8, 2013 Day Count Convention: Actual/Actual (ICMA) Specified Currency: New Zealand Dollars (“NZD”) Minimum Denomination: NZD 2,000 and integral multiples of NZD 2,000 in excess thereof Business Days: New York, London and Wellington Benchmark: 5 Year Mid-Swap Re-Offer Yield: 7.60% semi-annual Re-Offer Spread to Benchmark: + 439.8 bps ISIN: XS0814712310 Common Code: Form: Registered; issued under the Classic Safekeeping Structure Issuer Ratings: Baa1 (Moody’s) / A- (Standard & Poor’s) / A (Fitch) / A (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Selling Restrictions: Each agent has represented and agreed, or will represent and agree, that the notes shall not be offered for sale to the public in New Zealand in breach of the Securities Act 1978 or the Securities Regulations 2009 of New Zealand. In particular, but without limitation, notes may only be offered or transferred either: (a)to persons whose principal business is the investment of money or to persons who, in the course of and for the purposes of their business, habitually invest money within the meaning of section 3(2)(a)(ii) of the Securities Act 1978; or (b)to persons who are each required to pay a minimum subscription price of at least NZD 500,000 for the notes (disregarding any amount lent by the offeror, the Issuer or any associated person of the offeror or the Issuer) before the allotment of those notes. In addition, each agent has represented and agreed, or will represent and agree, that it will not distribute the prospectus, prospectus supplement, pricing supplement or any other offering memorandum or document or any advertisement in relation to any offer of the notes in New Zealand other than: (a)to persons whose principal business is the investment of money or who, in the course of and for the purposes of their business, habitually invest money within the meaning of section 3(2)(a)(ii) of the Securities Act 1978; or (b)in other circumstances where there is no contravention of the Securities Act 1978 of New Zealand. Please see additional selling restrictions in “Plan of Distribution (Conflicts of Interest)” in the Prospectus Supplement dated November 21, 2011. Agents:
